Martin, J.,

delivered the opinion of the court.
A rehearing in this case has been asked on the suggestion of an error, into which the court has fallen in a matter of fact, to wit: that the debt for which the defendants are sued, was not included in the judgment, which the plaintiffs *546obtained in the state of Illinois against the drawers of the bills sued on.
Where ajudgment has been two commercial confesión of one •which is on a ■writ ot error reversed and vaother,not thereby released from the original debt by a merger the jud»-ment.ln
If judgment be obtained against one of ]nsoUdo, thíoihera cannot resist the demandof their creditor on the debtTs^merged in the judgment against their co-debtor.
The defendants urge that if this debt was included in the judgment referred to, they are'discharged, because A. G. Sloo,vone of the drawers of the bills has obtained a reversal o£ judgment; and his partner, M'Clintock was discharged, from the original claim of the bank against the firm, by its being merged in the judgment. This is a non-sequitur. The reversal of the judgment as to Sloo, left him in the situation in which he was before the inception of the suit in which the judgment had been obtained. The judgment remaining in force against M'Clintock his partner, the debt as t0 him is indeed merged in the judgment, by which it has , , . passed in rent, judicatem. If the bank has claims on other parties, who were tlm co-debtors of the same debt, either principal or accessory, there is no merger as to them, in the f r • . “I ° ; . judgment against M‘Clmtock. If judgment be obtained against one of several debtors in solido, the other cannot resist the demand of their creditor, on the ground that the . . ° debt is merged in the judgment against his co-debtor. The surety cannot urge that by a judgment against the principal, ]^e ¡s relieved from his suretyship by the merger of the obli- , . . , , • N ,? , gation of the principal therein. We can discover no real or material error in the judgment rendered herein, and the grst decjsjon must remain undisturbed.
The rehearing is therefore refused.